This is an appeal from the judgment of the district court of Ottawa county. Rule 7 of this court (20 Okla. viii, 95 Pac. vi) requires plaintiff in error in a civil *Page 522 
cause to serve a brief on counsel for defendant in error within forty days after the petition in error has been filed, and at the same time to file fifteen copies of his brief with the clerk of the court. The petition in error in this case was filed January 31, 1910. Plaintiff in error has made no effort to comply with the foregoing rule, neither has he asked for any extension of time. By reason of his failure to file briefs in support of his petition in error, he will be held to have abandoned his appeal and waived his right to have the same heard in this court. Davis v. Elliott, 25 Okla. 433,106 P. 838.
The appeal should be dismissed.
By the Court: It is so ordered.
All the Justices concur.